Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.  


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content, wherein the request includes the digital content and a deliverer of the digital content/identifying a plurality of objects in the digital 
	This judicial exception is not integrated into a practical application. The additional elements of a computer processor/programmable device/server/portal represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device/server/portal represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

	Remaining dependent claims 2-3, 5-8, 10-11, 13-14, 16-17, 19-20 further include the additional limitations of a memory/computer readable storage medium, which represent generic computing elements; they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. The claims further include the additional limitation of providing code as a service in a cloud environment; this limitation does no more than generally link the use of the judicial to a particular technological environment. The claims further narrow the abstract idea of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
Claims 1-2, 7-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770).
As per Claims 1, 15, Narayanswamy teaches a method and computer-readable medium comprising:
receiving a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement includes the digital content   (at least fig2 and associated text)
and a deliverer of the digital content, wherein the deliverer is selected from the group consisting of a website, a portal, a server servicing a mobile application, and a server of a digital content publisher;  (at least para 19; the initial ad request comprises a request for vendor (i.e. deliverer) data. Also teaches the concept of a vendor’s website – at least para 3, therefore teaching a website of the deliverer.)
identifying a plurality of objects in the digital content  (at least para 1 – ‘objects referred to in digital content’ , para 3, 16)
each of the plurality of objects is paired to at least one of a plurality of vendors in a list of vendor-object pairs  (at least para 19, 25)
generating requests for offering vending of a first object of the plurality of objects from a subset of vendors of the plurality of vendors that are linked to the first object in the vendor-object pairs  (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
wherein the requests include the deliverer of the digital content; (at least para 19; the initial ad request comprises a request for vendor (i.e. deliverer) data. )
determining an acceptance of at least one of the requests for offering vending in response to receiving an affirmative response from a first vendor of the subset of vendors;  (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be 
Narayanswamy teaches:
generating the transaction enabled advertisement that identifies the first vendor as a potential vendor of the first object – at least fig2 and associated text. However, it fails to teach the remaining limitation. 
However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a another potential vendor of at least the first object, in response to receiving the affirmative response from the first vendor and applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, with Agrawal’s features of advertisement that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor, in order to cluster products in order to determine successful/unsuccessful combinations of products– Agrawal, para 39.
Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user, wherein the generated transaction enabled advertisement offers vending of the first objects 
	determining a rejection of at least one of the requests for vending in response to receiving a negative response from a third vendor of the subset of vendors.  (Agrawal, at least: para 44; any vendor is capable of accepting/not accepting a marketing mix, which is offered for vending.)
As per Claims 2, 10, 16, Narayanswamy in view of Agrawal teach:
generating the transaction enabled advertisement to comprise a specified advertisement corresponding to one of the plurality of objects of the vendor-object pairs according to the determined acceptance, (Narayanswamy : at least para 25, where the digital content that pertains to products, as taught by Narayanswamy, is construed as an advertisement)
wherein a delivery of digital content includes transactional enablement of the specified advertisement in response to an input which selects the first object displayed in the delivered digital content.   (Narayanswamy : at least para 22, 25)
As per Claim 7, Narayanswamy in view of Agrawal teach:
comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; (Narayanswamy : at least para 4, 16, 27)
the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the receiving the request for the transaction enabled advertisement, the identifying the plurality of objects, the generating the requests for offering vending of the first object, the determining the acceptance of the at least one of the requests for offering vending, the generating the transaction enabled advertisement, and the driving the programmable device to present the generated transaction enabled advertisement to the user. (Narayanswamy : at least fig2 and associated text, at least para 18 – ‘transactional capability 
As per Claim 8, Narayanswamy in view of Agrawal teach:
	the computer-readable program code is provided by a service in a cloud environment.  (Narayanswamy: at least para 26)
As per Claim 9, Narayanswamy teaches:
a processor; a computer readable memory in circuit communication with the processor; a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby;  (at least para 4, 16, 27)
receiving a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement includes the digital content   (at least fig2 and associated text)
and a deliverer of the digital content, wherein the deliverer is selected from the group consisting of a website, a portal, a server servicing a mobile application, and a server of a digital content publisher;  (at least para 19; the initial ad request comprises a request for vendor (i.e. deliverer) data. Also teaches the concept of a vendor’s website – at least para 3, therefore teaching a website of the deliverer.)
identifying a plurality of objects in the digital content  (at least para 1 – ‘objects referred to in digital content’ , para 3, 16)
each of the plurality of objects is paired to at least one of a plurality of vendors in a list of vendor-object pairs  (at least para 19, 25)
offering vending of a first object of the plurality of objects from a subset of vendors of the plurality of vendors that are linked to the first object in the vendor-object pairs  (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
wherein the requests include the deliverer of the digital content; (at least para 19; the initial ad request comprises a request for vendor (i.e. deliverer) data. )
determining an acceptance of at least one of the requests for offering vending in response to receiving an affirmative response from a first vendor of the subset of vendors;  (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and  associated text – ‘send the transactional capability enabled digital content to the user’)
Narayanswamy teaches:
generating the transaction enabled advertisement that identifies the first vendor as a potential vendor of the first object – at least fig2 and associated text. However, it fails to teach the remaining limitation. 
However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a another potential vendor of at least the first object, in response to receiving the affirmative response from the first vendor and applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, with Agrawal’s features of advertisement that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to 
Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user, wherein the generated transaction enabled advertisement offers vending of the first objects from the first vendor.   (Narayanswamy: at least para 22, 25, fig2 and associated text – send the transactional capability enabled digital content to the user)
	determining a rejection of at least one of the requests for vending in response to receiving a negative response from a third vendor of the subset of vendors.  (Agrawal, at least: para 44; any vendor is capable of accepting/not accepting a marketing mix, which is offered for vending.)

Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770), in further view of Kniaz et al. (8200530).
As per Claims 3, 11, 17, Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. 
However, Kniaz teaches:
advertisement to identify a fourth vendor as a vendor of the first object, in response to receiving the affirmative response from the first vendor and to applying another conditional rule included within the affirmative response received from the first vendor, wherein the another conditional rule identifies fourth vendor for inclusion into transaction enabled advertisements that include the first vendor.  ((at least fig2 and associated text, abstract)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Kniaz’s features of advertisement to identify a fourth vendor as a vendor of the first object, in response to receiving the affirmative response from the first vendor and to applying another conditional rule included within the affirmative response received from the first vendor, wherein the another conditional rule identifies the fourth vendor for inclusion into transaction enabled advertisements that include the first vendor, in order to identify and provide complementary product content in association with the primary product content, the secondary product belonging to a secondary merchant – Kniaz, abstract.

Claims 5-6, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770), in even further view of Systrom et al. (20140279039).
As per Claims 5, 13,19, Narayanswamy in view of Agrawal teach generating an ad that identifies an object vendor, but fail to teach the claimed limitations.
	However, Systrom teaches:
evaluating inventory for the first object; and generating the transaction enabled advertisement to identify a fourth vendor as one of the subset of vendors of the first object, in response to determining that the evaluated inventory meets a threshold value(at least para 122, 58)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Systrom’s features of evaluating inventory for the first object; and generating the transaction enabled advertisement to identify a fourth vendor as one of the subset of vendors of the first object, in response 
As per Claims 6, 14, 20, Narayanswamy teaches a request for digital content, determining acceptance of the digital content request, generating a transaction enabled ad that identifies and includes vendor(s), and targeting products/content to consumers, as noted above, but fails to teach the remaining limitation. However, Systrom teaches:
generating the transaction enabled advertisement to identify a fourth vendor as one of the subset of vendors of the first object, in response to determining that audience statistics for the deliverer of the digital content as a target audience for vending the first object meets a value. (at least para 38 – ‘filter the database according to user purchasing and demographic’, para 61 , where targeting users to receive targeted content based on user data/demographic user data is construed as ‘evaluating audience statistics for the deliverer of the digital content as a target audience’ to meet a value.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Systrom’s features of generating the transaction enabled advertisement to identify a fourth vendor as one of the subset of vendors of the first object, in response to determining that audience statistics for the deliverer of the digital content as a target audience for vending the first object meets a value, in order to provide targeted content to users based on user purchasing history/location/user interest/demographic, etc. – Systrom, para 61.




Response to Arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:

			claims do not recite a judicial exception
In response, Examiner respectfully disagrees. Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content, wherein the request includes the digital content and a deliverer of the digital content/identifying a plurality of objects in the digital content, wherein each of the objects is paired to at least one vendor/generating requests for offering vending of a first object from a subset of vendors that are linked to the first object/determining an acceptance of at least one of the requests for offering vending in response to receiving an affirmative response from a first vendor/generating the transaction enabled ad that identifies the first vendor as a potential vendor of the first object and excludes identification of a second vendor as a potential vendor of at least the first object, in response to receiving the affirmative response from the first vendor and applying a conditional rule that identifies the second vendor from exclusion from transaction enabled ads that include the first vendor/determine a rejection of at least one requests for vending in response to receiving a negative response from a third vendor of the vendors/present the generated transaction enabled ad to a user, wherein the ad offers vending of the first object from the first vendor.

			Step 2A, second aspect: claims integrate the abstract idea into a practical application that uses the abstract idea in a manner that imposes a meaningful limit on the abstract idea.
In response, Examiner respectfully disagrees. The judicial exception is not integrated into a practical application under Step2A Prong Two. The additional elements do not reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field; they do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

			claims amount to “significantly more”
In response, Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device/server/portal represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 9 and 15 are directed to a system and computer program product for performing similar steps to those of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim are not patent eligible. Remaining dependent claims 2-3, 5-8, 10-11, 13-14, 16-17, 19-20 further include the additional limitations of a memory/computer readable storage 

			claim 1 includes specific limitations other than what is well-understood, routine, conventional activity.
In response, Examiner respectfully disagrees. The additional elements of the claimed invention do not represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. This judicial exception is not integrated into a practical application. The additional elements of a computer processor/programmable device/server/portal represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device/server/portal represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does 

			Cited references do not teach “receiving a request for a transaction enabled advertisement of digital content, wherein the received request for the transaction enabled advertisement includes the digital content and a deliverer of the digital content, wherein the deliverer is selected from the group consisting of a website, a portal, a server servicing a mobile application, and a server of a digital content publisher.”
In response, Examiner respectfully disagrees. Narayanswamy teaches:
receiving a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)

and a deliverer of the digital content, wherein the deliverer is selected from the group consisting of a website, a portal, a server servicing a mobile application, and a server of a digital content publisher;  (at least para 19; the initial ad request comprises a request for vendor (i.e. deliverer) data. Also teaches the concept of a vendor’s website – at least para 3, therefore teaching a website of the deliverer.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/2/2021